Jeffrey Chubak                                                                                    212.497.8247
MEMBER NY & NJ BARS                                                                    jchubak@aminillc.com



      March 5, 2021

      By ECF

      Honorable Alan S. Trust
      U.S. Bankruptcy Court for the Eastern District of New York
      Alfonse M. D’Amato Federal Courthouse
      290 Federal Plaza
      Central Islip, New York 11722

      Re: In re Absolut Facilities Management, LLC, No. 19-bk-76260-ast

      Dear Judge Trust:

      We represent the Plan Administrator Ronald Winters of Gibbins Advisors, LLC. We write to
      notify interested parties, that the status conference scheduled for March 10, 2021, at 12:00 p.m.,
      has been adjourned to June 23, 20211, at 12:00 p.m.

      The status conference will be held before the Honorable Alan S. Trust, at the United States
      Bankruptcy Court for the Eastern District of New York, Courtroom 960, 290 Federal Plaza, Central
      Islip, New York 11722.

      Sincerely,

      Jeffrey Chubak




                           131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                              P 212.490.4700 • F 212.497.8222 • www.aminillc.com
